DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see pp. 9-10, filed 2/16/2022, with respect to the rejections of claims 1-6 and 8-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of other prior art.

Claim Objections
Claim 12 is objected to because of the following informalities:  the recitation “when a tension is applied to a pluarlity of tension transmissions member connected to at least three portions of a movable object and configured to enable a six degrees-of-freedom motion of the movable object floating on waves,” appears to include errors and should be changed to “when [[a]] tension is applied to a plurality of tension transmission members connected to at least three portions of a 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. US 20160215751 (“Sung”) in view of Stewart US 20120247098, and further in view of Sung et al. WO 2016111461 (“Sung2”) (see translation enclosed).

Re claim 1, Sung (Figs. 1-2) teaches a wave power generation system comprising: 
a spring (51, Figs. 1-2 [30-41]) that is configured to store kinetic energy when a plurality of tension transmission members (40, Figs. 1-2) connected to at least three portions of a movable object (1) (“three” reasonably within the scope of providing a plurality of tension transmission members 40 as in [18]) and configured to transmit kinetic energy by a six-degrees-of-freedom motion (claim 1) of the movable object (1) floating on waves [17] move in one direction, and that is configured to maintain a tension of the tension transmission members by the stored energy when the tension transmission members move in another direction [32-37], 
wherein electric energy (generator connected to shaft 30 [26]) is generated by a bidirectional motion of the plurality of tension transmission members [38-40].  See Sung, [30 to 41] for a comprehensive discussion of the operation of Sung. 
Sung fails to teach a hydraulic motor that is configured to store kinetic energy in forms of a fluid pressure and volume.  Sung also fails to teach wherein the movable 
Stewart teaches a hydraulic motor (48, Figs. 4-7 [21-22 and 26]) that is configured to store kinetic energy in forms of a fluid pressure and volume (in accumulator 52), for the advantage of mitigating against known issues with mechanical springs in wave energy applications, such as size limitations, response time limitations, and reliability considerations [3-6].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Sung with “a hydraulic motor that is configured to store kinetic energy in forms of a fluid pressure and volume” as taught by Stewart, for the advantage of mitigating against known issues with mechanical springs in wave energy applications, such as size limitations, response time limitations, and reliability considerations (Stewart, [3-6]).  The hydraulic motor/pump system of Stewart replaces the spring (51) of Sung.
Sung2 teaches wherein the movable object comprises a plurality of coupling portions (112, Fig. 1) respectively disposed in the at least three portions thereof for coupling the tension transmission members (120), and the coupling portions (112) are extended perpendicular to a horizontal plane (111) of the movable object [47-48].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Sung and Stewart with “wherein the movable object comprises a 

Re claim 2, Sung, Stewart, and Sung2 teach claim 1.  Sung further teaches wherein the tension transmission members (40, Figs. 1-2) are connected to a converting body (10 and 12, Figs. 1-2), the hydraulic motor is connected to one side of the converting body (which would be at 51 in Figs. 1-2 as modified by Stewart), and a power generation unit (connected to shaft 30; see [26]) is connected to another side of the converting body (the two sides being apparent from Figs. 1-2 at numerals 30 and 51).

Re claim 3, Sung, Stewart, and Sung2 teach claim 2.  Stewart further teaches wherein a tank (50, Figs. 4-7) configured to store a fluid and a pressure accumulator (52; Figs. 4-7) configured to store the fluid are provided in the hydraulic motor (with 48 in Figs. 4-7).  The motivation to combine is the same as in the rejection of claim 1.

Re claim 4, Sung, Stewart, and Sung2 teach claim 3.  Stewart further teaches 

Re claim 8, Sung, Stewart, and Sung2 teach claim 1.  Sung further teaches wherein a hydraulic motor (48, from Stewart as modified) is provided in each of the tension transmission members (at 51 of Sung, at each spring location) (see claim 8 of Sung).

Re claim 10, Sung (Figs. 1-2) teaches a wave power generation system comprising: 
a movable object (1) that moves by waves while floating on the waves [17]; 
a motion transmission unit comprising tension transmission members (40, Figs. 1-2) that are connected to at least three portions (“three” reasonably within the scope of providing a plurality of tension transmission members 40 as in [18]) of the movable object (1) to enable a six degrees-of-freedom motion (claim 1) of the movable object (1) and that are configured to transmit kinetic energy of the movable object in one direction [37-40]; 
a converting body (10 and 12, Figs. 1-2) connected to the tension transmission 
a spring (51) disposed on one side of the converting body; and 
a power generation unit (generator as in [26] on shaft 30 of Figs. 1-2) disposed on another side of the converting body (10 and 12, Figs. 1-2) (the two sides being apparent from Figs. 1-2 at numerals 30 and 51), wherein when the tension transmission members (40) are pulled, the spring (51) stores energy [37-40], and 
wherein when the tension transmission members (40) are not pulled, the spring (51) releases energy by driving the system and a tension of the tension transmission members connected to the converting body is maintained [37-40].  See Sung, [30 to 41] for a comprehensive discussion of the operation of Sung. 
Sung fails to teach a hydraulic motor; the hydraulic motor rotates in one direction and allows a fluid to flow from a tank to a pressure accumulator; a fluid flows from the pressure accumulator to the tank, so that the hydraulic motor rotates in an opposite direction.  Basically, Sung fails to teach a hydraulic motor/pump that operates like a spring (51) of Sung.  Sung also fails to teach wherein the movable object comprises a plurality of coupling portions respectively disposed in the at least three portions thereof for coupling the tension transmission members, and the coupling portions are extended perpendicular to a horizontal plane of the movable object.
Stewart teaches a hydraulic motor (48, Figs. 4-7); the hydraulic motor (48) rotates in one direction and allows a fluid to flow from a tank (50) to a pressure accumulator (52); a fluid flows from the pressure accumulator (52) to the tank (50), so that the hydraulic motor (48) rotates in an opposite direction [21-22 and 26], for the advantage of mitigating against known issues with mechanical springs in wave energy 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Sung with “a hydraulic motor; the hydraulic motor rotates in one direction and allows a fluid to flow from a tank to a pressure accumulator; a fluid flows from the pressure accumulator to the tank, so that the hydraulic motor rotates in an opposite direction” as taught by Stewart, for the advantage of mitigating against known issues with mechanical springs in wave energy applications, such as size limitations, response time limitations, and reliability considerations (Stewart, [3-6]).  The hydraulic motor/pump system of Stewart replaces the spring (51) of Sung.
Sung2 teaches wherein the movable object comprises a plurality of coupling portions (112, Fig. 1) respectively disposed in the at least three portions thereof for coupling the tension transmission members (120), and the coupling portions (112) are extended perpendicular to a horizontal plane (111) of the movable object [47-48].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Sung and Stewart with “wherein the movable object comprises a plurality of coupling portions respectively disposed in the at least three portions thereof for coupling the tension transmission members, and the coupling portions are extended perpendicular to a horizontal plane of the movable object,” as taught by Sung2, as a simple substitution of one known movable object for another (Sung2 into Sung), for the 

Re claim 12, Sung (Figs. 1-2) teaches a method of controlling a wave power generation system, the method comprising: 
storing a spring force (in 51, Figs. 1-2 [30-41]) when a tension is applied to a plurality of tension transmission members (40) connected to at least three portions of a movable object (1) (“three” reasonably within the scope of providing a plurality of tension transmission members 40 as in [18]) and configured to enable a six degrees-of-freedom motion (claim 1) of the movable object (1) floating on waves [17]; 
maintaining the tension of the tension transmission member (40) in response to the spring (51), when the tension is not applied in the tension transmission member [37-40]; and 
alternately generating electric energy (generator connected to shaft 30 [26]) by the tension applied to the tension transmission member (40) by a motion of the movable object (1), and by the tension applied to the tension transmission member by the spring [37-40].  See Sung, [30 to 41] for a comprehensive discussion of the operation of Sung.
Sung fails to teach storing a fluid flowing from a tank to a pressure accumulator in response to a hydraulic motor rotating in one direction, . . . maintaining the tension of the tension transmission member in response to the hydraulic motor moving in an opposite direction based on movement of the fluid from the pressure accumulator to the 
Stewart teaches storing a fluid flowing from a tank (50, Figs. 4-7) to a pressure accumulator (52) in response to a hydraulic motor (48) rotating in one direction [21-22 and 26], . . . maintaining the tension of the tension transmission member in response to the hydraulic motor (48) moving in an opposite direction based on movement of the fluid from the pressure accumulator to the tank [21-22 and 26], . . . by the tension applied to the tension transmission member by the hydraulic motor (48), for the advantage of mitigating against known issues with mechanical springs in wave energy applications, such as size limitations, response time limitations, and reliability considerations [3-6].  Stewart teaches a hydraulic motor/pump that operates like a spring to be used in place of a spring like that taught by Sung [3-6 and 22].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Sung with “storing a fluid flowing from a tank to a pressure accumulator in response to a hydraulic motor rotating in one direction, . . . maintaining the tension of the tension transmission member in response to the hydraulic motor moving in an opposite direction based on movement of the fluid from the pressure accumulator to the tank, . . . by the tension applied to the tension transmission member 
Sung2 teaches wherein the movable object comprises a plurality of coupling portions (112, Fig. 1) respectively disposed in the at least three portions thereof for coupling the tension transmission members (120), and the coupling portions (112) are extended perpendicular to a horizontal plane (111) of the movable object [47-48].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Sung and Stewart with “wherein the movable object comprises a plurality of coupling portions respectively disposed in the at least three portions thereof for coupling the tension transmission members, and the coupling portions are extended perpendicular to a horizontal plane of the movable object,” as taught by Sung2, as a simple substitution of one known movable object for another (Sung2 into Sung), for the predictable result of similarly transmitting energy of waves into the tension transmission members of Sung.  Additionally, Sung2 discloses this embodiment for the advantage of increasing influence by waves [48], and the combination would have been pursued for that advantage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. US 20160215751 (“Sung”) in view of Stewart US 20120247098, further in view of Sung et al. WO 2016111461 (“Sung2”) (see translation enclosed), and further in view of Findlay US 20110308244.

Re claim 6, Sung, Stewart, and Sung2 teach claim 2.  They do not teach wherein a flywheel is provided in the power generation unit. 
Findlay teaches wherein a flywheel is provided in the power generation unit [78], for the advantage of steady power flow to an electrical generator [78].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein a flywheel is provided in the power generation unit” as taught by Findlay with the wave power generation system as taught by Sung in view of Stewart and Sung2, for the advantage of steady power flow to an electrical generator [78].

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. US 20160215751 (“Sung”) in view of Stewart US 20120247098, further in view of Sung et al. WO 2016111461 (“Sung2”) (see translation enclosed), and further in view of Hagmuller et al. US 20190063395.

Re claim 5, Sung, Stewart, and Sung2 teach claim 2.  None of Sung, Stewart, or Sung2 explicitly teaches wherein accelerators configured to increase a rotational speed of the converting body are included, and the accelerators are disposed between the converting body and the hydraulic motor, and between the converting body and the power generation unit, respectively.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “an accelerator disposed between the converting body and the power generation unit” as taught by Hagmuller with the wave power generation system as taught by Sung in view of Stewart, for the advantage of multiplying the number of rotations a generator will undergo for a selected number of rotations of a power takeoff drum (converting body), which is beneficial for the generation of electricity with a power generation unit [36].
Regarding an accelerator that is disposed between the converting body and the hydraulic motor, Sung, similarly to Hagmuller, teaches that a gear ratio may be “appropriately adjusted to transmit energy efficiently” by varying a number of gear teeth ([25] and claim 20).  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “an accelerator that is disposed between the converting body and the hydraulic motor” as at least hinted at by Sung (with respect to the energy storage operation of the hydraulic motor) and suggested by Hagmuller (with respect to mechanical arrangement), with the wave power generation system as taught by Sung in view of Stewart, for similarly providing the advantage of multiplying the number of 

Re claim 11, Sung, Stewart, and Sung2 teach claim 10.  None of Sung, Stewart, or Sung2 explicitly teaches wherein accelerators configured to increase a rotational speed of the converting body are included, and the accelerators are disposed between the converting body and the hydraulic motor, and between the converting body and the power generation unit, respectively.
Hagmuller (Fig. 1) teaches an accelerator (“gearbox” of [36]) disposed between the converting body (104) and the power generation unit (108), for the advantage of multiplying the number of rotations a generator will undergo for a selected number of rotations of a power takeoff drum (converting body), which is beneficial for the generation of electricity with a power generation unit [36].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “an accelerator disposed between the converting body and the power generation unit” as taught by Hagmuller with the wave power generation system as taught by Sung in view of Stewart, for the advantage of multiplying the number of 
Regarding an accelerator that is disposed between the converting body and the hydraulic motor, Sung, similarly to Hagmuller, teaches that a gear ratio may be “appropriately adjusted to transmit energy efficiently” by varying a number of gear teeth ([25] and claim 20).  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “an accelerator that is disposed between the converting body and the hydraulic motor” as at least hinted at by Sung (with respect to the energy storage operation of the hydraulic motor) and suggested by Hagmuller (with respect to mechanical arrangement), with the wave power generation system as taught by Sung in view of Stewart, for similarly providing the advantage of multiplying the number of rotations hydraulic motor/pump will undergo for a selected number of rotations of a power takeoff drum (converting body) (see Sung [25] and Hagmuller [36]).  In other words, the hydraulic motor/pump could easily be stepped up in relation to the converter body so that even for slight movements in the movable object (1) of Sung the hydraulic motor/pump could still have a reasonable power storage/unload cycle, which is similar to Hagmuller teaching that the number of rotations of the generator may be multiplied to provide reasonable/practical operation of an electrical generator [36]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. US 20160215751 (“Sung”) in view of Stewart US 20120247098, further in view of Sung et al. WO 2016111461 (“Sung2”) (see translation enclosed), and further in view of Lee US 2015/0035283.

Re claim 9, Sung, Stewart, and Sung2 teach claim 1.  They do not teach wherein the tension transmission members are connected to one hydraulic motor.
Lee (Figs. 4-6) teaches wherein the tension transmission members (the two branches of rope 210 in Figs. 4-6 [16]) are connected to one hydraulic motor.  Note that Sung does not require two separate tension transmission members (40, Figs. 1-2 [17]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the tension transmission members are connected to one hydraulic motor” with the wave power generation system of Sung in view of Stewart, as a simple substitution of one known tension transmission member as taught by Lee for the tension transmission member of Sung, and such could have been pursued with a reasonable expectation of success based on Lee’s configuration as taught in Figs. 4-6 (the degrees of freedom of the movable object 100 are the same and forces it transmits would be similar to Sung).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746